DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowance
	II.	Claims 12-22 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art found is Kong et al. (US 2019/0050723 A1) and Huang et al. (US 2019/0236487 A1).
Kong teaches neural networks that use weighting values that are determined during a training process (see paragraph [0009]), wherein training of a neural network involves an iterative process of adjusting the weighting values until an input results in a desired output (see paragraph [0009]), and when training a neural network hyperparameters are used, wherein a hyperparameter is a parameter that specifies a structure of the neural network and/or instructions on how the neural network is to be trained (see paragraph [0009]), the hyperparameters may be selected (see paragraph [0009]) and changed to re-train the neural network in an attempt to arrive at an acceptable neural network (see paragraph [0009]).
Huang teaches deciding which hyperparameter set is most effective, such as a learning curve measures precision (see paragraph [0069]) and wherein the precision learning curve of the comparison graph can indicate a more or less effective corresponding hyperparameter set (see paragraph [0075]).
Claim 12 is allowed because Kong and Huang do not teach a learning curve prediction apparatus comprising: a sampler configured to sample a weight parameter of a parameter model, the parameter model providing a parameter of a learning curve model of a neural network based on a set value of a hyperparameter of the neural network; a learning curve predictor configured to calculate a prediction learning curve of the neural network based on the sampled weight parameter and an actual learning curve of the neural network; a learning executor configured to advance learning in the neural network; and a learning curve calculator configured to calculate an actual learning curve resulting from the advance of the learning in the neural network by the learning executor, wherein the learning curve predictor is configured to update the prediction learning curve of the neural network based on the weight parameter sampled before the learning executor advances learning and the actual learning curve calculated by the learning curve calculator.
Claims 13-20 are allowed based on their dependence on allowed independent claim 12.
Claims 21-22 contain limitations similar to the ones received above in claim 12.  Therefore, claims 21-22 are allowed for the same reasons given above regarding claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	The prior art made of record is considered pertinent to applicant's disclosure.
Burger et al. Pub. No.: US 2019/0340492 A1 discloses design flow for quantized neural networks including hyperparameters for neural networks that can be adjusted, the hyperparameters are selected before training or retraining the neural network and determine structure of the neural network (see paragraph [0117]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
May 16, 2022